Order entered April 25, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-01009-CV

                               AJANI REESE, Appellant

                                           V.

                     HIGHLAND PARK APARTMENTS, Appellee

                     On Appeal from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-18-03315-E

                                        ORDER
      Before the Court is appellant’s motion for a sixty-day extension of time to file his

amended brief. We GRANT the motion to the extent we ORDER the brief be filed no later than

May 28, 2019.


                                                  /s/   KEN MOLBERG
                                                        JUSTICE